Citation Nr: 1425902	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  09-07 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), for accrued benefits purposes.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to July 1980 and from January 1991 to September 1991.  He died in April 2006.  The appellant is the Veteran's surviving spouse.  The appellant filed a claim for accrued benefits in July 2006.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Montgomery, Alabama (RO).  

Because the evidence of record reflects a diagnosis of depression in addition to PTSD, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).


FINDINGS OF FACT

1.  An in-service stressor sufficient to cause PTSD is corroborated by evidence of record. 

2.  The Veteran had DSM-IV diagnoses of PTSD and depression.

3.  The diagnosed PTSD was related to a verified in-service stressor.


CONCLUSION OF LAW

Resolving reasonable doubt in the appellant's favor, the criteria for service connection for PTSD and depression are met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The Board is granting service connection for PTSD (for accrued benefits purposes).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  In this case, PTSD is not a "chronic diseases" listed under 38 C.F.R. § 3.309(a) and the Veteran has not been diagnosed with psychosis; therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a); 38 C.F.R. 
§ 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id.  

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  Id.  

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis for a Psychiatric Disorder

The Veteran contended during his life in his December 2005 claim that he had PTSD due to a detail at Dover Air Force Base in October 1971 in which he was required to transfer body bags coming from Vietnam to caskets.  During an August 2005 VA mental health intake examination, the Veteran identified an additional in-service stressor related to working as a fire fighter, rescuing people from crashed aircraft.  The Board finds that the Veteran has claimed service connection for PTSD due to non-combat stressors; therefore, the claimed stressor must be corroborated by credible supporting evidence.  See Moreau, 9 Vet. App. 389.

After a review of all the evidence, lay and medical, the Board finds that the claimed in-service stressor related to working as a fire fighter has been corroborated by the evidence of record, and the Board finds that the Veteran has a DSM-IV diagnosis of PTSD related to the verified in-service stressor.  Accordingly, the Board finds that it is not necessary to additionally address whether the identified stressor related to transferring body bags has been corroborated by supporting evidence, or whether it is adequate to support a diagnosis of PTSD. 

A DD Form 214 shows that, during the period of service from May 1970 to October 1974, the Veteran had a primary specialty in Fire Protection, with duties as a fire fighter.  The Board finds that the DD Form 214 corroborates his claimed stressor related to rescuing people from crashed aircraft as a fire fighter.  The Board finds that the claimed stressor is consistent with the duties and circumstances of the Veteran's service as a fire fighter.  Moreover, the Board finds that the Veteran's duties as a fire fighter involved "actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others," as indicated under liberalizing law for establishing a stressor based on the "fear of hostile military or terrorist activity" under 38 C.F.R. § 3.304(f)(3).  Resolving all reasonable doubt in favor of the Veteran, the Board finds that the reported in-service stressful event related to working as a fire fighter and rescuing people from crashed aircraft has been corroborated by service records and lay evidence.  

The Board finds that the evidence is at least in equipoise on the question of whether currently diagnosed PTSD is related to the corroborated in-service stressor.  Service treatment records show that the Veteran reported a history of nervous trouble on a 1970 service entrance examination and on a 1976 periodic examination.  The record does not reflect further psychiatric complaints in service or for many years post service.  During the August 2005 VA mental health intake examination, the Veteran described in-service stressors related to working with body bags and related to rescuing people from crashed aircraft as a fire fighter.  He also reported that, post-service, he lost his son when he was murdered in 2001, and reported that he lost his mother in 2003.  Additional details were not provided with regard to his son's death.  

A mental status examination was completed in August 2005, resulting in DSM-IV diagnoses of PTSD and major depressive disorder.  The Board finds that the diagnosis of PTSD, provided by a VA psychiatrist, was related at least in part to the verified in-service stressor of rescuing people from crashed aircraft while working as a fire fighter.  Moreover, the August 2005 VA psychiatrist did not differentiate between the cause of PTSD or the symptomatology attributed to the diagnosis of PTSD versus major depressive disorder.  See Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical 

evidence which does so.)  For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that the criteria for service connection for PTSD and depression, for accrued benefits purposes, have been met.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for PTSD and depression, for accrued benefits purposes, is granted.


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


